Scott, J. :
Appeal by defendant from a judgment upon a verdict in favor of plaintiff. The injury complained of resulted from the collapse of a temporary foot bridge at the corner of Eighteenth street and Fifth avenue, in the city of Hew York, and the facts do not differ substantially from those shown in Parks v. City of New York (111 App. Div. 836; 187 N. Y. 555). There is, therefore, no doubt as to the defendants’ liability, and the only question involved in the appeal is as to the amount of the damages recovered. The plaintiff suffered a Potts fracture of one ankle, for which it was conceded that she is entitled to recover. She claims, however, tobe entitled also to recover for internal injuries which, intime, necessitated a serious surgical operation. That she did submit to such operation is unquestioned,- but we consider that the evidence, and especially the weight of the expert medical testimony, is heavily against the plaintiff’s claim that her internal ailments, which rendered the operation necessary, resulted from the accident of which she complains. It follows that the judgment must be reversed and anew trial granted, with costs to the appellant to abide the event, unless the respondent stipulates to reduce the verdict to $3,000, in which case the judgment as thus reduced .will be affirmed, without costs in this court. Ingraham, Laughlin, Clarke and Houghton, JJ., concurred. Judgment reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulates to reduce verdict to $3,000, in which case judgment as so modified and order affirmed, without costs. Settle order on notice.